Filed 1/14/16




      IN THE SUPREME COURT OF CALIFORNIA


THE PEOPLE,                          )
                                     )
           Plaintiff and Appellant,  )
                                     )                            S219178
           v.                        )
                                     )                      Ct.App. 4/3 G048659
ISAIAS ARROYO,                       )
                                     )                        Orange County
           Defendant and Respondent. )                    Super. Ct. No. 12ZF0158
____________________________________)


        Welfare and Institutions Code section 707, subdivision (d), adopted as part
of Proposition 21, the ―Gang Violence and Juvenile Crime Prevention Act of
1998,‖ allows prosecutors the option of filing charges against certain juveniles
accused of specified offenses, directly in criminal court. Here we determine
whether this provision allows prosecutors to charge such juveniles in criminal
court by grand jury indictment. We conclude it does, and thus affirm the Court of
Appeal.
                              PROCEDURAL POSTURE
      Because the issue before us is a purely legal one, the factual and procedural
context in which the case arises may be summarized briefly. As set forth in
defendant‘s demurrer, on the evening of October 19, 2012, police officers saw a
car drive slowly along West Myrtle Street in Santa Ana. Officers believed
occupants of the car were Los Compadres gang members. Police ultimately




                          SEE CONCURRING OPINION
stopped the car, found a loaded revolver, and arrested the occupants, including
defendant Isaias Arroyo.
     The district attorney presented the case to the Orange County grand jury.
The grand jury returned an indictment against defendant Arroyo and six
codefendants on charges of conspiracy to commit murder (Pen. Code, §§ 182,
subd. (a)(1), 187, subd. (a)) (count 1) and active participation in a criminal street
gang (id., § 186.22, subd. (a)) (count 2), with an allegation that defendant engaged
in the conspiracy for the benefit of, at the direction of, and in association with a
criminal street gang, Los Compadres, with the intent to promote, further, and assist
in criminal conduct by members of that gang. The grand jury specifically found
reasonable cause to believe defendant came within the provisions of Welfare and
Institutions Code section 707, subdivision (d)(4) (hereafter section 707(d)(4)).
     Defendant was arraigned and initially pleaded not guilty. He later demurred
to the indictment on the ground that Welfare and Institutions Code section
707(d)(4) requires the prosecution to proceed by way of a preliminary hearing and
information when filing criminal charges against a minor in adult court, and
because he was a juvenile at the time of the alleged commission of the offenses the
grand jury had no legal authority to inquire into the offenses charged. (Pen. Code,
§ 1004, subd. 1 [demurrer challenging grand jury‘s authority].) The trial court
allowed defendant to withdraw his plea; sustained his demurrer, agreeing with him
that Welfare and Institutions Code section 707(d)(4) ―requires a magistrate‘s
determination that [a] juvenile‖ qualifies for prosecution in adult court; and
dismissed him from the indictment.
     The prosecution appealed, and the Court of Appeal reversed.
                                      ANALYSIS
     We review de novo the Court of Appeal‘s decision on the purely legal
question before us. (Kavanaugh v. West Sonoma County Union High School Dist.

                                           2
(2003) 29 Cal. 4th 911, 916.) ― ‗In interpreting a voter initiative‘ ‖ such as
Proposition 21, ― ‗we apply the same principles that govern statutory construction.
[Citation.] Thus, [1] ―we turn first to the language of the statute, giving the words
their ordinary meaning.‖ [Citation.] [2] The statutory language must also be
construed in the context of the statute as a whole and the overall statutory scheme
[in light of the electorate‘s intent]. [Citation.] [3] When the language is
ambiguous, ―we refer to other indicia of the voters‘ intent, particularly the
analyses and arguments contained in the official ballot pamphlet.‖ ‘ ‖ (Robert L.
v. Superior Court (2003) 30 Cal. 4th 894, 900–901.) ―In other words, our ‗task is
simply to interpret and apply the initiative‘s language so as to effectuate the
electorate‘s intent.‘ ‖ (Id. at p. 901.)
     In adopting Proposition 21 at the March 7, 2000, primary election, voters
expanded prosecutorial authority to file charges against minors in adult court.
Before Proposition 21 became law, a minor could not be prosecuted in a court of
criminal jurisdiction unless a juvenile court first found the minor unfit for
treatment under juvenile court law. Exceptions existed for minors who were
alleged to have committed certain very serious offenses enumerated in Welfare
and Institutions Code section 602, subdivision (b), and were consequently required
to be charged in adult court, and for minors who had previously been found unfit.
(Welf. & Inst. Code, former § 602, as amended by Stats. 1999, ch. 996, § 12.2,
pp. 7560–7561; Welf. & Inst. Code, former § 707, subds. (a)–(c), as amended by
Stats. 1998, ch. 936, § 21.5, pp. 6912–6918; Welf. & Inst. Code, former § 707.01,
subd. (a)(5), (6).)
       As amended by Proposition 21, section 707 gives prosecutors discretionary
authority to file charges against minors directly in criminal court for specified
offenses and under specified circumstances. The provisions of subdivision (d)(1)
through (3) set out those offenses and circumstances. (§ 707, subd. (d).) Section

                                           3
707, subdivision (d)(4) provides: ―In any case in which the district attorney or
other appropriate prosecuting officer has filed an accusatory pleading against a
minor in a court of criminal jurisdiction pursuant to this subdivision, the case shall
then proceed according to the laws applicable to a criminal case. In conjunction
with the preliminary hearing as provided in Section 738 of the Penal Code, the
magistrate shall make a finding that reasonable cause exists to believe that the
minor comes within this subdivision. If reasonable cause is not established, the
criminal court shall transfer the case to the juvenile court having jurisdiction over
the matter.‖ (Italics added.)
       Penal Code section 738 provides that ―[b]efore an information is filed there
must be a preliminary examination of the case against the defendant and an order
holding him to answer made under Section 872. The proceeding for a preliminary
examination must be commenced by written complaint, as provided elsewhere in
this code.‖ In turn, Penal Code section 872, among other things, specifies that
when it appears from the examination that a public offense has been committed
and there is sufficient cause to believe the defendant is guilty, the magistrate must
hold the defendant to answer. Sections 738 and 872, which apply to all
prosecutions initiated by information, read together articulate the applicable
requirements for proceeding against a defendant by way of information; they do
not limit the prosecutor‘s options for commencing a prosecution.
       Defendant contends section 707(d)(4) entitles him to a preliminary hearing.
He first focuses on the language of the statute, in particular the sentence italicized
above. He observes that the Court of Appeal in People v. Superior Court
(Gevorgyan) (2001) 91 Cal. App. 4th 602, 610–611, found this language
unambiguously provides such a right and concluded that because there is no right
to a postindictment preliminary hearing under California law (see Cal. Const., art.
I, § 14.1), the prosecution of a juvenile in criminal court cannot be initiated by

                                           4
indictment. In support, he notes that while Proposition 21 eliminated the express
right to a preliminary hearing formerly conferred by Welfare and Institutions Code
section 602, subdivision (c), it at the same time added the reference to a
preliminary hearing in section 707(d)(4).
     The People acknowledge that Welfare and Institutions Code section
707(d)(4) requires the magistrate, at the preliminary hearing, to make a finding
―that reasonable cause exists to believe the minor comes within‖ the provisions of
the statute, but they contend the requirement of a magistrate‘s finding comes into
play only if prosecution of the minor is commenced by information; the statute
does not itself require that a prosecution be initiated by information. As the
People soundly point out, Welfare and Institutions Code section 707(d)(4),
provides that in any case in which the district attorney has exercised discretion to
file against a juvenile in criminal court, ―the case shall then proceed according to
the laws applicable to a criminal case.‖ The Penal Code defines the initial
pleading in a felony case as ―the indictment, information, or the complaint in any
case certified to the superior court under Section 859a.‖ (Pen. Code, § 949.)
Consequently, as the People contend, a prosecution that is commenced by
indictment ―proceed[s] according to the laws applicable to a criminal case.‖
(Welf. & Inst. Code, § 707(d)(4).)
     Defendant‘s reading takes in isolation a single sentence of the statute—i.e.,
that in conjunction with the preliminary hearing ―the magistrate shall make a
finding that reasonable cause exists‖ (§ 707(d)(4))—contrary to long-standing
principles of interpretation by which ―we look to ‗the entire substance of the
statute . . . in order to determine the scope and purpose of the provision . . . .
[Citation.]‘ [Citation.] That is, we construe the words in question ‗ ―in context,
keeping in mind the nature and obvious purpose of the statute . . . .‖ [Citation.]‘
[Citation.] We must harmonize ‗the various parts of a statutory enactment . . . by

                                            5
considering the particular clause or section in the context of the statutory
framework as a whole.‘ ‖ (People v. Mendoza (2000) 23 Cal. 4th 896, 907–908.)
     The People‘s reading of Welfare and Institutions Code section 707(d)(4)
better accounts for the statutory language as a whole. Had the provision‘s drafters
intended that prosecutions under this statute be commenced only by way of
information, they would have so specified instead of using the broad term
― ‗accusatory pleading,‘ ‖ which includes an indictment. (Pen. Code, §§ 691,
subd. (c), 949.) The indictment, although returned by the grand jury, becomes the
accusatory pleading of the prosecutor once it is presented in superior court.
(Guillory v. Superior Court (2003) 31 Cal. 4th 168, 173–175, 177 (Guillory).)
Since prosecutions initiated by information and those commenced by indictment
both normally proceed ―according to the laws applicable to a criminal case,‖ we
see nothing in Welfare and Institutions Code section 707(d)(4) that precludes
indictment as the mechanism for initiating the prosecution of a minor in a
discretionary direct-file case.
     Rather than creating a right to a preliminary hearing (and thus inferentially
precluding prosecution by indictment in discretionary direct-file cases), Welfare
and Institutions Code section 707(d)(4)‘s reference to a preliminary hearing
simply recognizes that in cases where the prosecution chooses to proceed against a
minor in adult court by way of information, the preliminary hearing is where the
existence of reasonable cause to believe the criteria of section 707(d) are met is
litigated.
     The People acknowledge, and we agree, that in prosecutions initiated by
indictment the grand jury must make the equivalent finding, i.e., that reasonable
cause exists to believe the minor comes within the provisions of Welfare and
Institutions Code section 707(d). Such a finding may, but need not, be express. A
grand jury properly instructed to make the finding will be deemed to have done so

                                          6
by returning an indictment if the record contains sufficient supporting evidence.
(Cf. Pen. Code, § 939.8 [―The grand jury shall find an indictment when all the
evidence before it, taken together, if unexplained or uncontradicted, would, in its
judgment, warrant a conviction by a trial jury‖ (italics added).].)
     Further in support, the People observe that Welfare and Institutions Code
section 707(d)(4) contains no explicit limitation on the grand jury‘s historical
power to ―inquire into all public offenses committed or triable within the county
and present them to the court by indictment‖ (Pen. Code, § 917; see People v.
Aguirre (1991) 227 Cal. App. 3d 373, 378 [recognizing the grand jury‘s power to
indict minors]), whereas defendant‘s reading of the statute ―would implicitly
create a class of individuals—i.e., minors who commit felonies under the
conditions set out in section 707(d)—whom the grand jury would no longer have
the authority to indict.‖ Nothing in the language of Proposition 21, Welfare and
Institutions Code section 707, subdivision (d), or the ballot materials, they
contend, supports such a reading. Indeed, as the People note, in Guillory, a
mandatory direct-file case, we agreed that ― ‗[b]y any fair reading of Proposition
21, the measure was intended to expand, not revoke, the authority of courts of
criminal jurisdiction over juveniles, including the authority of grand juries over
juveniles.‘ ‖ (Guillory, supra, 31 Cal.4th at p. 177 [prosecution of juvenile under
mandatory direct-file provisions of Welf. & Inst. Code, § 602, subd. (b), may
proceed by indictment].) ―It therefore seems unlikely,‖ we said, ―such a limitation
on the grand jury‘s historic authority to indict minors . . . would go unmentioned.‖
(Guillory, supra, at p. 176.) Although Guillory does not control the outcome here,
its reasoning is persuasive.
     Defendant asserts that the historical power of the grand jury, as articulated in
Penal Code section 917, is the wrong point of comparison; rather, we should
examine the power, if any, of the grand jury to indict juveniles immediately

                                          7
preceding the passage of Proposition 21. At that time, he observes, (1) except in
the narrow circumstances set forth in subdivision (b) of section 602 of the Welfare
and Institutions Code, only the juvenile court had jurisdiction over persons who
were under the age of 18 at the time they violated a law; (2) juvenile court
proceedings to declare a minor a ward of the court under section 602 could be
commenced only by the prosecuting attorney‘s filing of a petition (Welf. & Inst.
Code, § 650, subd. (c)); and (3) juveniles falling within the narrow subdivision (b)
exception who were directly charged in adult court had, under former subdivision
(c) of section 602, the explicit right to a preliminary hearing. From these
circumstances, defendant argues the omission from Proposition 21 of language
limiting the power of the grand jury to indict juveniles has no significance, as the
grand jury lacked the power in the first place.
     We are not persuaded. The purpose of Proposition 21, as noted, was to
expand the authority of courts of criminal jurisdiction over juveniles who commit
criminal offenses. (Guillory, supra, 31 Cal.4th at p. 177.) Grand jury authority
under Penal Code section 917, as we have seen, encompasses the power to inquire
into all public offenses committed within the county and to present them to the
court by indictment. When the electorate broadened the categories of minors
subject to prosecution in courts of criminal jurisdiction, it necessarily—absent an
explicit limitation not found in Proposition 21—expanded the reach of the grand
jury over minors who commit public offenses. Viewed another way, had the
electorate not intended to permit the initiation of prosecutions against minors in
adult court to be by grand jury indictment, one would expect it to have made such
an intention plain by explicitly limiting the grand jury‘s statutory authority. We
will not read such a limitation into the relevant statutes, especially as Welfare and
Institutions Code section 707(d)(4) specifically states that, in a direct-file situation,
―the case shall . . . proceed according to the laws applicable to a criminal case.‖

                                           8
     Defendant observes that Guillory, in rejecting the argument a minor has a
constitutional right to a preliminary hearing in mandatory direct-file cases, found it
―significant that [Welfare and Institutions Code,] section 602[, subdivision] (b), as
amended by Proposition 21, contains no express reference to a preliminary
hearing, despite petitioner‘s argument that a preliminary hearing is the only
method by which [he or she] may be prosecuted under that statute.‖ (Guillory,
supra, 31 Cal.4th at p. 176.) In contrast to Welfare and Institutions Code section
602, subdivision (b), he observes, Welfare and Institutions Code section 707(d)(4)
does refer to a preliminary hearing. Defendant‘s observation, albeit correct, does
not compel an inference that such a hearing must be held in every discretionary
direct-file case, given the absence from section 707(d)(4) of any language
expressly conferring a right to a preliminary hearing. (Cf. Welf. & Inst. Code,
former § 602, subd. (c), as amended by Stats. 1999, ch. 996, § 12.2, p. 7561
[referring to ―the right to a preliminary hearing‖]; see Guillory, supra, 31 Cal.4th
at p. 175.)1
     Contrary to defendant‘s argument, nothing in Manduley v. Superior Court
(2002) 27 Cal. 4th 537 compels a different interpretation of Welfare and
Institutions Code section 707(d)(4). Manduley addressed the constitutionality of
the direct-file provisions of Proposition 21, rejecting separation-of-powers, due
process, equal protection, and single-subject challenges. (Manduley, supra, at
pp. 546, 552, 562, 570, 576, 581.) Defendant relies on the following language in
our opinion: ―To the extent [section 707, subdivision (d)] creates a protected

1       In light of our reading of section 707(d)(4), People v. Superior Court
(Gevorgyan), supra, 91 Cal. App. 4th 602 (disapproved on another point in
Guillory, supra, 31 Cal.4th at p. 178, fn. 5) is disapproved to the extent it holds
section 707(d)(4) requires that the prosecution of a juvenile by discretionary direct
filing in a court of criminal jurisdiction be initiated by information.



                                          9
liberty interest that minors will be subject to the jurisdiction of the criminal court
only upon the occurrence of the conditions set forth therein, the statute does
require a judicial determination, at the preliminary hearing, ‗that reasonable cause
exists to believe that the minor comes within the provisions‘ of the statute.‖
(Manduley, at p. 564.) That observation must be understood in light of, and is
consistent with, our conclusion that section 707(d)(4) requires the grand jury, in
prosecutions initiated by indictment, to make the equivalent finding.
     As we have observed, ―the grand jury serves as the functional equivalent of a
magistrate who presides over a preliminary examination on a felony complaint.‖
(Guillory, supra, 31 Cal.4th at p. 174; see Stark v. Superior Court (2011) 52
Cal. 4th 368, 406.) Defendant calls our attention to certain ways in which grand
jury proceedings differ from preliminary hearings, such as in not affording the
rights to be present and to have an attorney present, to confront and cross-examine
witnesses, and to present exculpatory evidence. He further observes that, in
discretionary direct-file cases, the same agency that makes the determination
whether or not to file directly in criminal court is responsible for the presentation
of evidence to the grand jury. He recites various ways in which, in his view, the
prosecutor ―overreached‖ in presenting defendant‘s case to the grand jury, and
concludes that ―it is logical to assume that the legislature and the courts would
require that a probable cause determination, at the earliest litigated stage of
criminal proceedings, be made by a magistrate,‖ not a grand jury. If overreaching
violative of defendant‘s rights indeed occurred, a question not before us and on
which we express no opinion, defendant may move under Penal Code section 995
to set aside the indictment. The same mechanism likewise defeats defendant‘s
related arguments that Welfare and Institutions Code section 707(d)(4)
unconstitutionally reduces the quantum of proof necessary to convict a juvenile
against whom the prosecutor exercises discretion to proceed in adult court by way

                                          10
of indictment, and deprives such a juvenile of his right to equal protection of the
law as compared with juveniles charged by information who receive a preliminary
hearing.




                                         11
                                DISPOSITION
    The judgment of the Court of Appeal is affirmed.
                                              WERDEGAR, J.


WE CONCUR:


CANTIL-SAKAUYE, C. J.
CHIN, J.
CORRIGAN, J.
CUÉLLAR, J.




                                      12
                      CONCURRING OPINION BY LIU, J.



       I agree with today‘s opinion that Welfare and Institutions Code section 707,
subdivision (d)(4) does not require prosecution by way of a preliminary hearing
before a magistrate in discretionarily filed cases under section 707,
subdivision (d)(2). I also agree that because ―the grand jury serves as the
functional equivalent of a magistrate who presides over a preliminary examination
on a felony complaint‖ (Guillory v. Superior Court (2003) 31 Cal. 4th 168, 174),
the grand jury must make a finding ―that reasonable cause exists to believe the
minor comes within the provisions of Welfare and Institutions Code section
707(d)(4).‖ (Maj. opn., ante, at p. 6.)
       But I question the propriety of the court‘s declaration that ―[s]uch a finding
may, but need not, be express.‖ (Maj. opn., ante, at p. 6.) Here, the grand jury
made an express finding that Arroyo ―was fourteen (14) years of age and older
when [he] committed an offense in violation of Section 187(a) of the Penal Code
which, if committed by an adult, would be punishable by death or imprisonment in
the state prison for life.‖ Thus, the issue of whether such a finding must be
express is not before us, and the court‘s pronouncement is dictum.
       In all other respects, I join the court‘s opinion.
                                                            LIU, J.
I CONCUR:
KRUGER, J.
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion People v. Arroyo
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 225 Cal. App. 4th 1378
Rehearing Granted

__________________________________________________________________________________

Opinion No. S219178
Date Filed: January 14, 2016
__________________________________________________________________________________

Court: Superior
County: Orange
Judge: William R. Froeberg

__________________________________________________________________________________

Counsel:

Tony Rackauckas, District Attorney, and Stephan Sauer, Deputy District Attorney, for Plaintiff and
Appellant.

Frank Davis, Alternate Defender, and Antony C. Ufland, Deputy Alternate Defender, for Defendant and
Respondent.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Stephan Sauer
Deputy District Attorney
Post Office Box 808
Santa Ana, CA 92702
(714) 347-8790

Antony C. Ufland
Deputy Alternate Defender
600 W. Santa Ana Boulevard, #600
Santa Ana, CA 92701
(714) 568-4160